 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 1 of 13 Page ID #:540



 1   SEYFARTH SHAW LLP
     KENNETH L. WILTON (SBN 126557)
 2   kwilton@seyfarth.com
     DESTINY J. BROWN (SBN 305093)
 3   debrown@seyfarth.com
     2029 Century Park East, Suite 3500
 4   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 5   Facsimile: (310) 201-5219
 6   JAMAICA P. SZELIGA (admitted pro hac vice)
     jszeliga@seyfarth.com
 7   ROBERTO S. TERZOLI (SBN 321938)
     rterzoli@seyfarth.com
 8   975 F. Street, N.W.
     Washington, DC20004-1454
 9   Telephone: (202) 828-5364
     Facsimile: (202) 828-5393
10
11   Attorneys for Defendants
     ANKER PLAY PRODUCTION, LLC,
12   IG DESIGN GROUP AMERICAS, INC.
     and LEON SUMMERS
13
14                               UNITED STATES DISTRICT COURT
15                          CENTRAL DISTRICT OF CALIFORNIA
16
     LANARD TOYS LIMITED,                           Case No. 2:19-cv-04350-RSWL-AFM
17
                    Plaintiff,                      ANSWER TO PLAINTIFF’S SECOND
18                                                  AMENDED COMPLAINT AND
           v.                                       AFFIRMATIVE DEFENSES OF
19                                                  DEFENDANTS ANKER PLAY
     ANKER PLAY PRODUCTS, LLC,                      PRODUCTS, LLC, IG DESIGN
20   IG DESIGN GROUP AMERICAS, INC.,                GROUP AMERICAS, INC. AND
     and LEON SUMMERS,                              LEON SUMMERS;
21
                    Defendants.                     DEMAND FOR JURY TRIAL
22
                                                    Second Amended Complaint
23                                                  Filed: May 1, 2020
24
25
26
27
28

                                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                       AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 2 of 13 Page ID #:541



 1         Defendants Anker Play Products, LLC (“Anker”), IG Design Group Americas, Inc.
 2   (“IG Design”) and Leon Summers (“Mr. Summers”) answer the Second Amended
 3   Complaint (“SAC”) of Plaintiff Lanard Toys Limited as set forth below:
 4          RESPONSE TO “COMPLAINT AND DEMAND FOR JURY TRIAL”
 5         1.     Anker, IG Design and Mr. Summers admit that Plaintiff’s SAC makes
 6   allegations against Anker, IG Design and Mr. Summers. Anker, IG Design and
 7   Mr. Summers deny the remaining allegations of Paragraph 1 of the SAC.
 8                      RESPONSE TO “NATURE OF THE ACTION”
 9         2.     Anker, IG Design and Mr. Summers admit that Plaintiff’s SAC purports to
10   assert claims for false designation of origin, trademark infringement, design patent
11   infringement, unfair competition, and copyright infringement. Anker, IG Design and
12   Mr. Summers deny the remaining allegations of Paragraph 2 of the SAC.
13                             RESPONSE TO “THE PARTIES”
14         3.     Anker, IG Design and Mr. Summers are without knowledge or information
15   sufficient to admit or deny the allegations contained in Paragraph 3 of the SAC and
16   therefore deny them.
17         4.     Anker, IG Design and Mr. Summers admit that Anker is a limited liability
18   company organized and existing under the laws of the state of Florida with a principal
19   place of business at 420 Lincoln Road, Suite 257, Miami Beach, Florida, 33139. Anker,
20   IG Design and Mr. Summers admit that Anker is a manufacturer and distributor of
21   activity play products for children. Anker, IG Design and Mr. Summers deny the
22   remaining allegations of Paragraph 4 of the SAC.
23         5.     Anker, IG Design and Mr. Summers admit that Mr. Summers is an
24   individual, is the Chief Executive Officer of Anker, resides in Florida and communicates
25   with individuals in China in his capacity as the Chief Executive Officer of Anker. Anker,
26   IG Design and Mr. Summers deny the remaining allegations of Paragraph 5 of the SAC.
27
28

                                 DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                     AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 3 of 13 Page ID #:542



 1         6.     Anker, IG Design and Mr. Summers admit that IG Design is a corporation
 2   organized and existing under the laws of the state of Georgia with a principal place of
 3   business at 5555 Glenridge Connector, Suite 300, Atlanta, GA, 30342. Anker, IG Design
 4   and Mr. Summers deny the remaining allegations of Paragraph 6 of the SAC.
 5         7.     Anker, IG Design and Mr. Summers admit that Anker is a subsidiary of IG
 6   Design. Anker, IG Design and Mr. Summers deny the remaining allegations of
 7   Paragraph 7 of the SAC.
 8         8.     Anker, IG Design and Mr. Summers deny the allegations of Paragraph 8 of
 9   the SAC.
10         9.     Anker, IG Design and Mr. Summers deny the allegations of Paragraph 9 of
11   the SAC.
12         10.    Anker, IG Design and Mr. Summers admit that Mr. Summers has not
13   personally purchased business liability insurance under which an insurance business may
14   be liable to satisfy all or part of a possible judgment in this action.
15         11.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 11 of
16   the SAC.
17         12.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 12 of
18   the SAC.
19         13.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 13 of
20   the SAC.
21                      RESPONSE TO “JURISDICTION AND VENUE”
22         14.    Anker, IG Design and Mr. Summers admit that Plaintiff’s SAC purports to
23   be an action arising under the patent laws of the United States, 35 U.S.C. §§ 1, 271, and
24   289 et seq., the Lanham Act, 15 U.S.C. §§ 1051 et seq., the United States Copyright Act,
25   17 U.S.C. §§ 101 et seq., and the unfair competition laws of the State of California.
26   Anker, IG Design and Mr. Summers deny the remaining allegations of Paragraph 14 of
27   the SAC.
28
                                                   1
                                   DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                       AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 4 of 13 Page ID #:543



 1           15.   Paragraph 15 of the SAC sets forth conclusions of law to which no response
 2   is required. To the extent a response is deemed to be required, however, Anker, IG
 3   Design and Mr. Summers deny the allegations of Paragraph 15 of the SAC.
 4           16.   Paragraph 16 of the SAC sets forth conclusions of law to which no response
 5   is required. To the extent a response is deemed to be required, however, Anker, IG
 6   Design and Mr. Summers do not contest supplemental jurisdiction over Plaintiff’s state
 7   law claim in its SAC.
 8           17.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 17 of
 9   the SAC, except that Anker and IG Design, for the purpose of this action only, do not
10   contest venue in this Court under 28 U.S.C. § 1391(b) and 28 U.S.C. §§ 1400 (a) and (b).
11           18.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 18 of
12   the SAC.
13                          RESPONSE TO “BACKGROUND FACTS”
14           19.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 19 of
15   the SAC.
16           20.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 20 of
17   the SAC.
18           21.   Anker, IG Design and Mr. Summers are without knowledge or information
19   sufficient to admit or deny the allegations contained in Paragraph 21 of the SAC and
20   therefore deny them.
21           22.   Anker, IG Design and Mr. Summers admit that Exhibits A and B to the SAC
22   appear to be copies of applications to register and copyright Registration Nos. VA 2-022-
23   296 and VA 1-999-283, respectively, and refer to them for their contents. Anker, IG
24   Design and Mr. Summers are without knowledge or information sufficient to admit or
25   deny the remaining allegations contained in Paragraph 22 of the SAC and therefore deny
26   them.
27           23.   Anker, IG Design and Mr. Summers admit that Exhibit C to the SAC
28   appears to be a copy of the certificate of trademark Registration No. 5,046,808 and refers
                                                   2
                                 DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                     AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 5 of 13 Page ID #:544



 1   to it for its contents. Anker, IG Design and Mr. Summers are without knowledge or
 2   information sufficient to admit or deny the remaining allegations contained in Paragraph
 3   23 of the SAC and therefore deny them.
 4         24.   Anker, IG Design and Mr. Summers admit that Exhibit D to the SAC
 5   appears to be a copy of U.S. Design Patent No. D804,596 (the “‘596 patent”) and Exhibit
 6   E to the SAC appears to be a copy of U.S. Design Patent No. D815,220, and refers to
 7   them for their contents. Anker, IG Design and Mr. Summers are without knowledge or
 8   information sufficient to admit or deny the remaining allegations contained in Paragraph
 9   24 of the SAC and therefore deny them.
10         25.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 25 of
11   the SAC.
12         26.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 26 of
13   the SAC.
14         27.   Anker, IG Design and Mr. Summers admit that Anker and IG Design have
15   sold a product called “Chalk Blast” in the United States. Anker, IG Design and
16   Mr. Summers deny the remaining allegations of Paragraph 27 of the SAC.
17         28.   Anker, IG Design and Mr. Summers admit that Paragraph 28 of the SAC
18   purports to contain a picture of a “Chalk Blast” product. Anker, IG Design and
19   Mr. Summers are without knowledge or information sufficient to admit or deny the
20   remaining allegations contained in Paragraph 28 of the SAC and therefore deny them.
21         29.   Anker, IG Design and Mr. Summers admit that the “Chalk Blast” product
22   was available in a variety of colors. Anker, IG Design and Mr. Summers deny the
23   remaining allegations of Paragraph 29 of the SAC.
24         30.   Anker, IG Design and Mr. Summers deny the allegations of Paragraph 30 of
25   the SAC.
26         31.   Anker, IG Design and Mr. Summers admit that Paragraph 31 of the SAC
27   purports to contain a picture of a “Chalk Blast” product and deny the remaining
28   allegations of Paragraph 31 of the SAC.
                                                3
                                DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                    AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 6 of 13 Page ID #:545



 1         32.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 32 of
 2   the SAC.
 3         33.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 33 of
 4   the SAC.
 5         34.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 34 of
 6   the SAC.
 7         35.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 35 of
 8   the SAC.
 9         36.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 36 of
10   the SAC.
11         37.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 37 of
12   the SAC.
13         38.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 38 of
14   the SAC.
15         39.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 39 of
16   the SAC.
17         40.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 40 of
18   the SAC.
19         41.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 41 of
20   the SAC.
21         42.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 42 of
22   the SAC.
23         43.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 43 of
24   the SAC.
25                      RESPONSE TO “FIRST CLAIM FOR RELIEF”
26                     False Designation of Origin Under 15 U.S.C. § 1125(a)
27         44.    Anker, IG Design and Mr. Summers refer to and incorporate their responses
28   set forth in Paragraphs 1-43, above, as if fully set forth herein.
                                                  4
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                      AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 7 of 13 Page ID #:546



 1         45.    Anker, IG Design and Mr. Summers admit that Exhibit C of the SAC
 2   appears to be a copy of the certificate of registration for United States Trademark
 3   Registration No. 5,046,808 and refer to it for its contents. Anker, IG Design and
 4   Mr. Summers are without knowledge or information sufficient to admit or deny the
 5   remaining allegations contained in Paragraph 45 of the SAC and therefore deny them.
 6         46.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 46 of
 7   the SAC.
 8         47.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 47 of
 9   the SAC.
10         48.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 48 of
11   the SAC.
12         49.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 49 of
13   the SAC.
14                    RESPONSE TO “SECOND CLAIM FOR RELIEF”
15                           Trademark Infringement (15 U.S.C. § 1114)
16         50.    Anker, IG Design and Mr. Summers refer to and incorporates their responses
17   set forth in Paragraphs 1-49, above, as if fully set forth herein.
18         51.    Anker, IG Design and Mr. Summers admit that Exhibit C of the SAC
19   appears to be a copy of the certificate of registration for United States Trademark
20   Registration No. 5,046,808 and refer to it for its contents. Anker, IG Design and
21   Mr. Summers are without knowledge or information sufficient to admit or deny the
22   remaining allegations contained in Paragraph 51 of the SAC and therefore deny them.
23         52.    Anker, IG Design and Mr. Summers admit that Plaintiff’s SAC purports to
24   include a claim for trademark infringement pursuant to 15 U.S.C. § 1114(1)(a).
25         53.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 53 of
26   the SAC.
27         54.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 54 of
28   the SAC.
                                                   5
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                      AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 8 of 13 Page ID #:547



 1         55.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 55 of
 2   the SAC.
 3         56.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 56 of
 4   the SAC.
 5         57.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 57 of
 6   the SAC.
 7         58.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 58 of
 8   the SAC.
 9         59.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 59 of
10   the SAC.
11                      RESPONSE TO “THIRD CLAIM FOR RELIEF”
12                              Patent Infringement (35 U.S.C. § 271)
13         60.    Anker, IG Design and Mr. Summers refer to and incorporates their responses
14   set forth in Paragraphs 1-59, above, as if fully set forth herein.
15         61.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 61 of
16   the SAC.
17                    RESPONSE TO “FOURTH CLAIM FOR RELIEF”
18            California Unfair Competition (Cal. Bus. & Prof. Code § 17200 et seq.)
19         62.    Anker, IG Design and Mr. Summers refer to and incorporates their responses
20   set forth in Paragraphs 1-61, above, as if fully set forth herein.
21         63.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 63 of
22   the SAC.
23         64.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 64 of
24   the SAC.
25         65.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 65 of
26   the SAC.
27         66.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 66 of
28   the SAC.
                                                   6
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                      AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 9 of 13 Page ID #:548



 1         67.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 67 of
 2   the SAC.
 3                      RESPONSE TO “FIFTH CLAIM FOR RELIEF”
 4                        Copyright Infringement (17 U.S.C. § 101 et seq.)
 5         68.    Anker, IG Design and Mr. Summers refer to and incorporates their responses
 6   set forth in Paragraphs 1-67, above, as if fully set forth herein.
 7         69.    Anker, IG Design and Mr. Summers admit that Exhibits A and B to the SAC
 8   appear to include copies of United States Copyright Registration Nos. VA 2-022-296 and
 9   VA 1-999-283, and refer to them for their contents. Anker, IG Design and Mr. Summers
10   deny the remaining allegations of Paragraph 69 of the SAC.
11         70.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 70 of
12   the SAC.
13         71.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 71 of
14   the SAC.
15         72.    Anker, IG Design and Mr. Summers deny the allegations of Paragraph 72 of
16   the SAC.
17                                      GENERAL DENIAL
18         Anker, IG Design and Mr. Summers deny each and every allegation of the SAC
19   that is not expressly admitted above. Anker, IG Design and Mr. Summers intend no
20   implied admissions in their Answer to the SAC.
21                                  AFFIRMATIVE DEFENSES
22         73.    Anker, IG Design and Mr. Summers further answer and assert the following
23   defenses, reserving the right to amend or augment these defenses based on further
24   investigation and discovery, without waiver of any of any of the denials set forth above.
25   In raising these defenses, Anker, IG Design and Mr. Summers do not admit or
26   acknowledge that any of them bears the burden of proof as to any of the asserted
27   defenses. Anker, IG Design and Mr. Summers expressly incorporate their responses set
28   forth in Paragraphs 1-72, above, as if fully set forth herein.
                                                  7
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                      AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 10 of 13 Page ID #:549



 1                                       FIRST DEFENSE
 2                              (Failure to State a Claim for Relief)
 3         74.    The SAC, and each purported claim contained therein, fails to state any
 4   claim upon which relief can be granted.
 5                                      SECOND DEFENSE
 6                                             (Standing)
 7         75.    To the extent that Plaintiff does not have all or substantially all rights to the
 8   copyrights, trademark, and patents asserted against Anker, IG Design and Mr. Summers,
 9   or to the extent that the purported assignments or ownership are defective for any reason,
10   Plaintiff lacks standing to pursue such claims against Anker, IG Design and
11   Mr. Summers.
12                                       THIRD DEFENSE
13                          (Waiver, Laches, Estoppel, Acquiescence)
14         76.    Plaintiff’s claims are barred, precluded, and/or limited by the doctrines of
15   waiver, laches, estoppel, or acquiescence.
16                                      FOURTH DEFENSE
17                                        (Descriptiveness)
18         77.    Plaintiff’s trademark infringement, false designation of origin, and unfair
19   competition claims are barred because Plaintiff’s alleged trademark is merely descriptive.
20                                       FIFTH DEFENSE
21                               (Invalidity of the Patents-in-Suit)
22         78.    On information and belief, the claims of the Patents-in-Suit are invalid for
23   failure to comply with the conditions for patentability under the patent laws of the United
24   States, 35 U.S.C. §§ 1 et seq., including but not limited to 35 U.S.C. § 102, 35 U.S.C.
25   § 103, and/or 35 U.S.C. § 112.
26
27
28
                                                  8
                                  DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                      AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 11 of 13 Page ID #:550



 1                                        SIXTH DEFENSE
 2                           (Limitation on Damages of the Patents-in-Suit)
 3         79.    On information and belief, Plaintiff’s claim for damages based on the
 4   alleged infringement of the Patents-in-Suit is barred, in whole or in part, by 35 U.S.C.
 5   § 287 for Plaintiff’s failure to plead notice thereunder.
 6                                      SEVENTH DEFENSE
 7                                     (Invalidity of Copyright)
 8         80.    Plaintiff’s purported copyrights are not copyrightable because the designs
 9   are generic, in the public domain, or are invalid for any other reason.
10                                       EIGHTH DEFENSE
11                                         (De Minimis Use)
12         81.    Plaintiff’s claims of copyright infringement are barred, precluded, and/or
13   limited to the extent any alleged use of Plaintiff’s allegedly copyrightable material
14   constitutes de minimis use.
15                                        NINTH DEFENSE
16                                             (Fair Use)
17         82.    Plaintiff’s claims of copyright infringement are barred, precluded, and/or
18   limited to the extent any alleged use of Plaintiff’s allegedly copyrightable material
19   constitutes fair use.
20                                        TENTH DEFENSE
21                                     (Innocent Intent - Anker)
22         83.    If Anker is found liable for copyright and/or trademark infringement, which
23   liability Anker denies, any infringement by Anker was innocent and Plaintiff’s alleged
24   damages, if any, are limited.
25
26
27
28
                                                  9
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                        AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 12 of 13 Page ID #:551



 1                                     ELEVENTH DEFENSE
 2                                   (Innocent Intent - IG Design)
 3         84.    If IG Design is found liable for copyright and/or trademark infringement,
 4   which liability IG Design denies, any infringement by IG Design was innocent and
 5   Plaintiff’s alleged damages, if any, are limited.
 6                                      TWELFTH DEFENSE
 7                                 (Innocent Intent – Mr. Summers)
 8         85.    If Mr. Summers is found liable for copyright and/or trademark infringement,
 9   which liability Mr. Summers denies, any infringement by Mr. Summers was innocent and
10   Plaintiff’s alleged damages, if any, are limited.
11                                    THIRTEENTH DEFENSE
12                           (Lack of Personal Jurisdiction – Mr. Summers)
13         86.    This Court lacks personal jurisdiction over Mr. Summers.
14                                     PRAYER FOR RELIEF
15         WHEREFORE, Anker, IG Design and Mr. Summers pray for judgment against
16   Plaintiff as follows:
17         87.    That the Court dismiss Plaintiff’s SAC with prejudice;
18         88.    That Anker, IG Design and Mr. Summers be awarded their costs and
19   reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a), 17 U.S.C. § 505, and/or 35
20   U.S.C. § 285; and
21         89.    That the Court grant Anker, IG Design and Mr. Summers such other and
22   further relief as the Court may deem just and proper.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  10
                                    DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                        AND AFFIRMATIVE DEFENSES
 Case 2:19-cv-04350-RSWL-AFM Document 48 Filed 05/15/20 Page 13 of 13 Page ID #:552



 1                                       JURY DEMAND
 2         In accordance with Rules 38 and 39 of the Federal Rules of Civil Procedure,
 3   Defendants Anker Play Products, LLC, IG Design Group Americas, Inc. and Leon
 4   Summers assert their rights and demand a trial by jury on all issues triable by a jury
 5
     DATED: May 15, 2020                           Respectfully submitted,
 6
                                                   SEYFARTH SHAW LLP
 7
 8                                                 By:        /s/ Kenneth L. Wilton/
                                                               Kenneth L. Wilton
 9                                                          Attorneys for Defendants
                                                        ANKER PLAY PRODUCTS, LLC,
10                                                    IG DESIGN GROUP AMERICAS, INC.
                                                            AND LEON SUMMERS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 11
                                 DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                     AND AFFIRMATIVE DEFENSES
